Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 March 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Newport March 27th 1781. 8th AM.
                  
                  Our fleet entered yesternight and the Chevalier Destouches has the honor to give your Excellency an account of his engagement, by duplicata, as he already wrote to your Excellency the Hermoine which he sent to Philadelphy, I join here a copy of the Letter which I received from the Baron de Viomenil, and a return of the Loss of our detachment of Land forces.  All that has yet reached my knowledge, is that on the 14th, after having reconnoitred Cape charles, the unluckily contrary winds, made them tack all that day and the next, on the 16th, the wind having changed, they got much nearer, and found in a very thick fogg the British fleet between them and the Capes of Virginia, the engagement begun at one o’clock P.M. and Lasted till four, it has been very warm, specially between 4. of our ships in the van, and 4. of the British, which British ships being very ill used, and having the advantage of the wind did Lye by, and deferred fighting, our fleet continued and then went under very little sail, and at night Lighted all their fires, the next morning one of our frigates saw the British fleet entering Chesapeak bay, which made our fleet take the resolution to come back here, and as one of our Ships has been very much damaged.  The Land and naval armies have renewed on this occasion their union by the courage which they have shewn in this encounter but It is very unhappy that all the chances should have been against us, and that the principal object has miscarried.  I hope that our Allies will at least be persuaded that every thing in our Power has been done.  Humanity cannot command to the Winds.  I am with respect, Sir, Your Excellency’s Most humble & most obedient servant
                  
                     le cte de rochambeau
                  
                  
                     The Loss of the Seamen has been considerable The 2d captain of the Conqueror has been killed, and another officer whom I much Lament. Tomorrow all the wounded will be Landed.  I do not know their number.
                  
                  
               